Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía.
Concurrimos con la opinión confirmatoria de la sentencia del Tribunal Superior, Sala de Carolina. La prueba desfilada sostiene ampliamente los veredictos de culpabilidad respecto al asesinato de Samuel Rosario Feliciano, c/p “Papi Sammy”, por el apelante Manuel Mendoza Lozada conjuntamente con Daniel González Algarín, c/p “Algarín”, el 3 de junio de 1983 en el Residencial Covadonga.
Ahora bien, discrepamos del análisis y conclusión de que el tribunal sentenciador erró al excluir una parte del testi-monio de Mary Rodríguez, testigo presentada por el acusado Mendoza Lozada para probar unas manifestaciones que ale-gadamente escuchó de su madre Lidia Rodríguez Ortiz, fa-llecida al momento del juicio. Esa conclusión se apoya en la premisa de que dicho testimonio era admisible bajo la Regla 64(B)(3) de Evidencia, 32 L.P.R.A. Ap. por corresponder a una testigo no disponible y versar sobre una declaración contra interés que la exponía al riesgo de responsabilidad criminal.
H — I
La Regla 64(B)(3) de Evidencia, supra, autoriza —como excepción a la regla de prueba de referencia si el declarante no está disponible como testigo— la admisibilidad de decla-raciones contra interés. Dispone:
Una declaración que al momento de ser hecha era tan con-traria al interés pecuniario o propietario del declarante o le *831sometía al riesgo de responsabilidad civil o criminal, o tendía de tal modo a desvirtuar una reclamación suya contra otro, o creaba tal riesgo de convertirlo en objeto de odio, ridículo o desgracia social en la comunidad, que un hombre razonable en su situación no hubiera hecho la declaración a menos que la creyera cierta. (Énfasis nuestro.)
Lo primero que debemos recordar es que, aparte de la indisponibilidad del testigo, es menester su conocimiento personal y directo de los hechos que se intentan reproducir por voz de otro y la percepción y creencia —bajo la figura mítica de persona prudente y razonable— de que las mismas eran contrarias al interés del interlocutor —ausente del tribunal— de que lo exponían a riesgo de sanción criminal o al desprecio público en la comunidad, al extremo que de no ser veraces no las hubiera hecho. Ambos requisitos, el del cono-cimiento personal y el de la percepción contra interés, son inherentes en toda declaración de este tipo. 4 Weinstein on Evidence 804-130 (1985).
Este mismo estudioso de la materia nos dice que la ex-cepción a la prueba de referencia “descansa en la premisa de que las personas no harían manifestaciones dañinas en su contra a menos que fueran ciertas. Como una generalidad psicológica, esta conclusión suena correcta; en el caso individual, la diversidad de la personalidad humana hace las gene-ralidades sospechosas. No obstante las consecuencias que contra ellas pudiera acarrear, algunas personas dirán men-tiras para exonerar o inculpar aquellos a quienes aman o temen, o porque son metirosos eongénitos. Otros no se darán cuenta de que están haciendo una admisión en su contra o harán manifestaciones ambivalentes susceptibles de ser diferentemente interpretadas”. (Traducción y énfasis nuestro.) Weinstein, supra, pág. 804-123.
La confiabilidad de tales declaraciones extrajudiciales — a base de las circunstancias peculiares presentes en cada caso— debe ser cuidadosa y preliminarmente examinada por *832el juez, aunque no a un grado absoluto, pues estaría inva-diendo la función del jurado de pesar y adjudicar la credibili-dad. State v. Gold, 431 A.2d 501, 508, cert. denegado, 449 U.S. 920 (1980). Ningún factor por sí solo es determinante. Des-cansa en el discernimiento informado del tribunal a base de todas las circunstancias. Ciertamente desde este Foro ape-lativo, un simple récord inexpresivo nos obliga a ser suma-mente cuidadosos y, por ende, a conceder amplia deferencia a esa apreciación preliminar de los tribunales de instancia. Después de todo, no podemos —ni debemos— trasladar nuestros estrados a los foros de origen.
El contenido de ciertas manifestaciones puede ser dual, a saber, constituir en parte contra interés y otras en beneficio propio, esto es, exculpatorias. La cuestión ha sido objeto de intenso debate. Sin embargo, se acepta sin discusión que dada la fluidez y complejidades de la conducta humana, exis-ten esos dos tipos de declaraciones contra interés: inculpato-rias y exculpatorias. La primera es la que compromete al declarante y al acusado en actividad criminal y se admite contra éste en evidencia. Las exculpatorias son declara-ciones contra el interés del declarante que indican que el acusado no es responsable del crimen imputado. Véase Co-mentario, Federal Rule of Evidence 80Jp(b)(3) and Inculpa-tory Statements Against Penal Interest, 66 Calif. L. Rev. 1189, 1190 n. 7 (1978); Weinstein, supra, págs. 804-96, 804-97; Comentario, Declarations Against Interest — Rules of Admissibility, 62 Nw. U.L. Rev. 934, 944-954 (1968). Se aduce que las netamente in culpatorias son más confiables, pues “[h]ay menos peligros envueltos cuando la manifesta-ción inculpatoria no incrimina directamente al acusado en el mismo crimen en que el declarante participó”. (Traducción nuestra.) Weinstein, supra, pág. 804-156.
A su vez, ambas declaraciones —inculpatorias y exculpa-torias— son susceptibles de dividirse en colaterales y no co-laterales. En la colateral —que es la más común— el *833contenido inculpatorio no aparece en la porción de la mani-festación directamente contra el interés del declarante, sino en otra porción de su manifestación. En la no colateral, el dato inculpatorio contra el acusado se encuentra en la por-ción de la manifestación directa contra el interés del decla-rante. Federal Rule of Evidence 80k(b)(S), op. cit, págs. 1201-1203.
Ante declaraciones inculpatorias y exculpatorias, no existe unanimidad entre los comentaristas y tribunales so-bre cuál es el mejor curso de acción procesal evidenciario. Weinstein, supra, págs. 804-136 a 804-138. Wigmore estima que debe ser admitida en su totalidad. 5 Wigmore on Evidence Sec. 1465, pág. 339 (Chadbourn rev. 1974). McCormick en su obra McCormick on Evidence Sec. 279, pág. 677 (2da ed. 1972) —bajo el razonamiento de que unas manifesta-ciones en beneficio propio no pueden por definición ser contra interés— sugiere, si es posible, que sólo se admita la porción incriminatoria y se excluya la de beneficio propio. Bajo este enfoque, si las manifestaciones beneficiosas e incri-minatorias están inextricablemente unidas entre sí, se consi-dera más prudente admitir toda la declaración y dejar al juzgador de los hechos evaluar su calidad evidenciaria y probatoria a base del contenido integral. Sobre el particular, Weinstein informa la tendencia de que los “tribunales están evaluando la declaración como un todo (as a whole) para de-terminar si la razón de ser de la excepción [suficiente garan-tía circunstancial de veracidad] se satisface”. (Traducción nuestra.) Weinstein, supra, pág. 804-138.
HH HH
Ante nos, el apelante Mendoza Lozada específicamente argumenta que la parte de la declaración no admitida era contra interés, pues exponía a la persona fenecida “al riesgo de responsabilidad por encubrir un crimen. También le cre-aba el riesgo de que esa declaración la convirtiera en objeto *834de odio, ridículo o desgracia social en la comunidad. Así tam-bién se exponía a la muerte de parte de Algarín si intentaba revelar el crimen. Un hombre prudente y razonable no hu-biera hecho la declaración a menos que la creyera cierta”. (Énfasis del original.) Alegato del apelante, pág. 39.
La cuestión exige una referencia completa al contenido del testimonio de la testigo Mary Rodríguez, con especial énfasis en la parte no admitida. Dejar de hacerlo no es buena metodología adjudicativa judicial. Nos exponemos al riesgo de plasmar correctamente los principios de derechos generales, pero a errar en su aplicación. Veamos.
En esencia la testigo Rodríguez testificó que su madre Lidia, fallecida el 10 de octubre de 1983, la mandó a buscar el día del crimen con una amiga de nombre Vanessa. Ésta le informó que habían matado a “Papi Sammy”. Ella fue y lo vio muerto. Luego fue al apartamento y le preguntó a su mamá qué había pasado y ella le dijo:
... “Yo estaba discutiendo con Sammy por la ventana. Llegó Algarín y me dijo: Mai, ¿Qué pasa? (Algarin le dijo así a mi mamá porque él siempre le decía ‘Mai’) y mi mamá le contestó a Algarín: ‘Que este cabrón (refiriéndose a Papi Sammy) dijo que soy Chota’. Entonces, ella se metió para el cuarto y buscó el revólver porque ella lo iba a matar. Que cuando salió del cuarto y venía ya por la sala Algarín dio la vuelta y le quitó el revólver y se fue detrás de Sammy y lo mató.” (Énfasis su-plido.) E.N.P., pág. 37.
El texto transcrito corresponde a la porción del testimo-nio que el foro sentenciador estimó inadmisible, esto es, no se reprodujo ante el jurado.
Luego, la testigo en presencia del jurado continuó expo-niendo que llegó al apartamento de su madre entre las 9:45 y 10:00 A.M. Su mamá estaba sola. Al rato llegó “Algarín” y le pidió droga a su mamá porque era adicto y había matado a “Sammy”. E.N.P., pág. 38. Su mamá vendía drogas. E.N.P., pág. 38. Declaró que Algarín, en presencia de su madre, le *835dijo que lo había matado pa que no jodiera más a tu Mai”\ E.N.P., pág. 39.
Posteriormente se marchó. Mientras iba en un auto en el Expreso de Trujillo Alto, entre la 1:30 y 2:00 P.M., vio al acu-sado Mendoza Lozada en otro vehículo y le informó que ha-bían matado a “Papi Sammy”. Aquél se mostró sorprendido. E.N.P., pág. 39. Aceptó que estaba casada con un hermano materno del acusado Mendoza Lozada, y que nunca informó de estos hechos a la Policía y sólo al acusado y a su madre de crianza doña Esperanza. E.N.P., pág. 42.
I — i I — I I — I
Aunque en apariencia las manifestaciones de la madre de la testigo Rodríguez son contra interés, a poco reflexionemos notamos todo lo contrario: las mismas más bien eran para su propio beneficio y exculpatorias. Veamos.
De entrada, hemos de aclarar que si bien la condición de hija de la recipiente de la declaración no derrota su admisibi-lidad, ello es un factor importante a ser examinado. Después de todo es a los familiares, confidentes y allegados a quienes de ordinario se hace este tipo de expresión íntima. United States v. Goins, 593 F.2d 88, 91 (8vo Cir.), cert. denegado, 444 U.S. 827 (1979); State v. Bryant, 523 A.2d 451 (Conn. 1987). En este sentido, es claro que la referencia a la venta de drogas no era noticia nueva para su hija, la testigo Rodrí-guez. Como cuestión de hecho, ante el jurado, ella atestiguó que su madre biológica se dedicaba a dicha actividad ilegal. No cabe, pues, argumentar que ese dato de la declaración extrajudicial de su progenitora —frente a su hija— la expo-nía a una sanción penal o social. Ciertamente ésta ya tenía conocimiento de ese tipo de actividad criminosa. En estas circunstancias, según dispone la Regla 64(B)(3) de Eviden-cia, supra, ¿puede sostenerse que la interlocutora percibió que tales manifestaciones la sometían al riesgo de responsa-bilidad criminal o de convertirla en objeto de odio, ridículo o *836desgracia social en la comunidad? En sana lógica la res-puesta es negativa. No concurre la condición necesaria de que la declaración contra interés fuera percibida como ad-versa a la declarante al momento de hacerla.
Hemos explorado los otros extremos de la declaración ex-cluida con relación a la violación a la Ley de Armas de Puerto Rico y una posible acusación como coautora del asesinato a base de que la declarante fue a buscar un revolver para ma-tar a “Papi Sammy”, pero “Algarín” se lo “quitó”. Estas ma-nifestaciones van más allá del ámbito de lo especulativo, según sugiere la opinión del Tribunal. Forman parte de la declaración integral y ponen de manifiesto que fueron princi-palmente hechas a favor —y no en contra— del interés de la declarante no disponible, Rodríguez Ortiz, madre de la tes-tigo. Salvo la posible violación por posesión ilegal de un arma de fuego, las mismas eran favorables y de naturaleza excul-patoria. Inculpaban a “Algarín”, pues le imputaban haberle quitado a ella el revólver y haber realizado por su cuenta el crimen. No existe proporcionalidad entre el riesgo de ser acusado de asesinato y el de posesión ilegal de arma de fuego. La declaración en lugar de incriminarla, la exoneraba del delito más grave: asesinato. Como señala el profesor Chiesa, “[p]uede ocurrir que una declaración contra interés penal tenga por objeto aceptar responsabilidad por un delito menor al imputado. En tal caso las circunstancias que ro-dean la declaración no apu[n]tan hacia su confiabilidad”. E.L. Chiesa, Práctica Procesal Puertorriqueña, Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, pág. 357. Véanse: United States v. Evans, 635 F.2d 1124 (4to Cir. 1980); State v. Hansen, 312 N.W.2d 96 (Minn. 1981); Nota, Declarations Against Penal Interest: Standards of Admissibility Under an Emerging Majority Rule, 56 B.U.L. Rev. 148,169 (1976).
Como corolario, tampoco es argumentable que la mani-festación a su hija diera margen a un posible encubrimiento. “[C]on respecto a la aceptación de la conducta criminal, el *837tribunal debe cuidadosamente evaluar las circunstancias para determinar si tal aceptación aparenta ser para el decla-rante, cuando la hizo, contraria a su interés. Lo crucial no es si lo afirmado por el declarante podía probablemente resul-tar en una acusación criminal, sino si éste así lo percibió. Si el declarante ya estaba en problemas, lo determinante es si él pensó que su manifestación mejoraba o empeoraba su po-sible castigo criminal.” (Traducción y énfasis nuestro.) Binder, Hearsay Handbook, 2da ed., Colorado, Shepard’s McGraw-Hill, 1983, pág. 388. “[N]o es el hecho de que la de-claración sea contra el interés, sino el conocimiento de tal hecho por el declarante lo que da significado a la afirma-ción.” (Traducción y énfasis nuestro.) B.S. Jefferson, Declarations Against Interest: An Exception to the Hearsay Rule, 58 Harv. L. Rev. 1, 17 (1944).
> hH
Pero hay más. Arguyendo que nos inclinemos a seguir la trayectoria judicial de admitir en su totalidad la declaración —aun cuando fuera de carácter mixto y cargada más de con-tenido exculpatorio— ello tampoco la haría admisible. Dicha declaración no supera el escollo de que carece del requisito de conocimiento 'personal del asunto central, a saber, quién o quiénes asesinaron a “Papi Sammy”. No hay datos sufi-cientes en dicha declaración para inferir y concluir que la madre de la testigo presenciara ese hecho. La única prueba al respecto la sitúa dentro del apartamento del edificio 22, y el asesinato de “Papy Sammy” ocurrió en el automóvil de éste, que estacionó distante, frente al edificio 20. Binder, op. cit., pág. 371.
En resumen, actuó correctamente el tribunal sentencia-dor al estimar en el ejercicio de su informada discreción, que la porción excluida no era admisible por, realmente, no ser una declaración contra intereses y carecer la declarante del *838conocimiento personal del asunto central, esto es, el autor del asesinato de “Papi Sammy”.
Dicho foro de instancia sólo permitió ante el jurado la única prueba admisible. Al respecto, basta recordar la ale-gada admisión directa de “Algarín” a la testigo Mary Rodríguez de que él asesinó a “Papi Sammy”. Esa prueba presentada fue aquilatada, en su valor probatorio, por dichos juzgadores. La parte de la declaración no admitida sólo gira-ba sobre el aspecto del arma, lo cual no excluía la participa-ción real por el aquí apelante Mendoza Lozada.
Si, además de lo expuesto, anotamos que Algarín fue ase-sinado el 9 de octubre de 1983, y que la testigo Mary Rodríguez era cuñada del acusado Mendoza Lozada, nos percatamos de las poderosas razones por las cuales el tribunal sentenciador se negó válidamente a admitir esa parte del testimonio. Aun bajo un enfoque de extrema liberalidad, todas estas circunstancias derrotaban la usual garantía de confiabilidad en que se apuntala la Regla 64(B)(3) de Evi-dencia, supra, para justificar la admisibilidad de la declara-ción extrajudicial de un testigo no disponible. Chiesa, op. cit., pág. 356. Respetaríamos el ejercicio de ese discerni-miento judicial integral e informado.